Appellant was indicted in the District Court of Collin County, for the murder of C.D. Rosseter. Upon his trial, he was convicted of an assault with intent to murder, and his punishment fixed at confinement in the penitentiary for a term of five years.
That one can be convicted of assault to murder, under an indictment charging murder, is not an open question. The trial court submitted murder, manslaughter, assault to murder, aggravated assault, and self-defense.
The first contention of appellant is that the evidence does not support the verdict of guilty of assault to murder. We note, in passing, that there was no exception to that part of the charge of the court on assault to murer, which is as follows:
"If under instruction No. 14 hereinbefore given you, you find that the defendant is not guilty of murder and not guilty of manslaughter, but you further find and believe from the evidence beyond a reasonable doubt, that the defendant Jim Gatlin, on or about the time charged in the indictment, in the County of *Page 342 
Collin and State of Texas, with malice aforethought, did assault the deceased and inflict serious bodily injury upon him, with intent then and there to kill and murder said C.D. Rosseter, and if you are further satisfied by the evidence, beyond a reasonable doubt, that the said assault was not made under the immediate influence of sudden passion, produced by an adequate cause, as the term adequate cause is hereinbefore explained to you, and not in defense of himself against an unlawful attack producing a reasonable expectation or fear of death or serious bodily injury, then you will find the defendant guilty of an "assault with intent to murder,' and so say by your verdict, and assess his punishment at confinement in the penitentiary for a term of not less than two or more than fifteen years, as you may determine and state in your verdict."
Paragraph 14, referred to in the above quotation from the court's charge, is as follows:
"On the other hand, if you should find and believe from the evidence that the defendant cut the deceased with a knife and inflicted upon him a wound which was not in itself necessarily mortal and you further find and believe from the evidence that the deceased died from an infectious or septic condition or other disease by improper treatment of his attending physicians or any of them, or if you have a reasonable doubt as to whether the infectious or septic condition or other disease was caused by the wound inflicted by the defendant or by the treatment of the wound by the attending physicians or some of them, then the defendant would not be guilty of any degree of culpable homicide, and you should acquit him of both murder and manslaughter."
It is evident that under the quoted portions of the charge, the jury had to first find appellant not guilty of any grade of homicide before considering whether he was guilty of an assault to murder, and our presumption is that they must have followed said instruction.
There is, as stated above, no exception in the record to the court's submitting the question of assault to murder, and we are unable to say that there is no evidence to support said finding. It is clear from the record that deceased was cut by the appellant with a knife, from which wound he subsequently died.
The State's witnesses testified that appellant addressed a remark to the mother of deceased, immediately preceding the killing, said remark being in a harsh and angry tone. That deceased remonstrated with appellant, who then said substantially: "You have come here for trouble, and I will cut you in two;" and that both men struck — appellant with a knife, and deceased with his fist. There are, unquestionably, conflicts in the testimony, but mere conflicting evidence does not warrant us in overturning the verdict of a jury which is based on that portion of the testimony *Page 343 
believed by them to be the most worthy of credit. The case of Borrer v. State, 83 Tex.Crim. Rep., 204 S.W. Rep., 1003, seems to hold contrary to appellant's contention.
We do not find any error in the matter raised by the second assignment of error. From the standpoint of the State, it was an assault by appellant upon deceased with a knife, having a blade two-and-a-half inches long, and which, according to the testimony of appellant himself, reproduced from a former trial, was of sufficient size to kill a man. The blow consisted of a stab in the breast of deceased, and was preceded, according to the State's contention, by an unprovoked threat, to-wit: "You have come here for trouble, and I will cut you in two."
Under this state of the record, the trial court would certainly not have been justified, of his own motion, in eliminating murder, or assault to murder, as was required by the requested charge, the refusal of which was the basis of this complaint.
The fatal difficulty occurred in the road, a short distance from the door of appellant's store. Witness Edens testified that when the exchange of blows took place between appellant and deceased, the son of appellant came out and led his father into the store. The State asked appellant's witness England, if he heard appellant's son, Charlie Gatlin, say to his father as he came into the store: "You ought not to have cut him," to which question the witness answered, "I don't remember that." The son of appellant referred to, had testified as a witness in behalf of appellant, that he was present and saw the whole difficulty. After the reply of the witness England, above referred to, and to a number of preliminary inquiries, this witness was asked substantially, if he was not before the grand jury a short time after the homicide, and if he did not there testify that he saw Charles Gatlin come back into the store with his father, and that he made to his father the statement inquired about, and that appellant made no reply thereto. This was objected to as collateral, prejudicial, and not such matter as could be used for impeachment. The objection was overruled. The witness again answered that he did not remember. The State's counsel was then permitted to produce a book, purporting to contain grand jury evidence, which was handed to the witness, and he was requested to look at certain indicated evidence, and to read the same to himself, which he did; and the State's attorney then asked him if he now remembered the matter inquired about, to which witness answered that he did not; and which was his answer substantially to a number of subsequent questions. The grand jury book was not offered in evidence any further.
We see no error in the action of the trial court, nor do we think any error ould have been committed if the witness had testified that he did hear said statement made by Charles Gatlin to his father as they came into the store or if the state had offered the *Page 344 
impeaching testimony. This does not come within the rule against remarks of a bystander, but would be admissible both as resgestae and as a criminative statement made to appellant, to which he made no reply or denial. — Kelly v. State, 37 Tex. Crim. 641; Clement v. State, 22 Tex.Crim. App., 23; McMahon v. State, 46 Tex.Crim. Rep.; Stanley v. State, 48 Tex. Crim. 537; Rice v. State, 49 Tex.Crim. Rep.; Carver v. State, 68 Tex.Crim. Rep., 150 S.W. Rep., 914.
Appellant further complains that the court's charge on manslaughter is too restrictive, in that it requires that the provocation must arise at the time of the homicide. There is nothing in this contention. A charge cannot be judged by isolated paragraphs. In applying the law to the facts, we find the following in the charge:
"In this connection you are instructed that an assault and battery causing pain or bloodshed is deemed in law adequate cause to produce passion.
Therefore you are instructed that if you believe from the evidence that on the occasion in question the deceased struck the defendant with his hand or fist, and that said blow, if any, caused the defendant pain or bloodshed, and you further believe that said assault alone or in connection with the conduct and words, if any, of the deceased and his mother, Mrs. Rosseter, or either of them, at the time were not sufficient when coupled with all the other antecedent circumstances and circumstances at the time, to create in the mind of the defendant, viewing the same as it reasonably appeared to him from his standpoint at the time, that he was in danger of death or serious bodily injury at the hands of the said deceased, but if you further find and believe from the evidence that said assault alone or in connection with the conduct and words, if any, of said deceased, and said Mrs. Rosseter or either of them at the time, coupled with all the antecedent facts and circumstances and facts and circumstances at the time, aroused in the mind of the defendant a sudden passion either of anger, rage, sudden resentment or terror, rendering the mind incapable of cool reflection, and acting under the influence of such passion, if any, and not in his own justifiabe self-defense, as self-defense is hereinafter defined in this charge, he, the defendant, with the intent to kill, cut the deceased C.D. Rosseter with a knife and thereby killed said deceased, then his offense would not be of a higher grade than manslaughter."
This instructs the jury to take into consideration all the antecedent facts as well as those which arose at the time of the difficulty, in determining the sufficiency of the provocation. What we have just said applies also to the complaint that the trial court did not sufficiently tell the jury that an assault and battery constitutes adequate cause. *Page 345 
No one claimed that the mother of deceased made an attack upon appellant at the time of the homicide, nor is there any evidence in the record supporting any theory of a combined attack upon him by the deceased and his mother, such as necessitated a charge on the theory of defense against such an attack, or a manslaughter condition of the mind, resulting from such combined attack.
Objection was made to the dying declaration of deceased, but we find nothing in the record supporting same. The declaration was in conformity with similar statements which have been held admissible by this court. We find no smilarity between said statements and the facts surrounding the same, and the one complained of in Walker v. State, 83 Tex.Crim. Rep., 206 S.W. Rep., 96, which is the only case cited in support of this contention by appellant, except that in each case the declarant lived some time after making the statement. That deceased believed death to be near, and that he had no hope of recovery, and that the statement was voluntary, all appear from the statement itself in the instant case, nor was there any testimony that belief of recovery was ever entertained by deceased, as was true in the Walker case.
We have carefully examined all the contentions of appellant, and the authorities cited in support thereof, but have concluded that there is no error shown, and the judgment of the trial court is affirmed.
Affirmed.
                          ON REHEARING.                       January, 28, 1919.